Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 3/5/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-8 and 10-49 are allowed because the prior art of record fails to disclose that:
-wherein the control system comprises: one or more processors; and one or more sensors connected to the DC power bus, and wherein the one or more processors are configured to receive the power system data as an input signal including one or more of status data, condition data, current data, voltage data, dispatch data, power grid data, or weather data as combined in claim 1.
-a control system configured to receive power system data from one or more of the photovoltaic system, the energy storage system, or other device connected to the DC power bus; and control, in real-time, one or more of the power inverter and the energy storage system based on the received power system data, wherein the energy storage system comprises a first control circuit and a first bidirectional converter and the photovoltaic system comprises a second control circuit and a second converter, and wherein the first bi-directional converter and the second converter have a common voltage for the DC power bus as combined in claim 32.


CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842